EXHIBIT 10.14 (c)

SECOND AMENDMENT TO THE

ANIXTER INC. EXCESS BENEFIT PLAN

AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2011

WHEREAS, Anixter Inc. (the “Company”) maintains the Anixter Inc. Excess Benefit
Plan as amended and restated effective January 1, 2011 (the “Plan”) for the
benefit of designated participants in the Plan;

WHEREAS, pursuant to Section 9 of the Plan, the Company has reserved the right
to amend the Plan and has delegated that authority, in certain respects, to the
Anixter Inc. Employee Benefits Administrative Committee (the “Committee”); and

WHEREAS, the Committee wishes to amend the Plan to (i) clarify the normal form
of benefit and the death benefits available under the Plan and (ii) clarify who
is deemed to be a “specified employee” required to have his benefit commencement
delayed in certain circumstances pursuant to Internal Revenue Code Section 409A.

NOW THEREFORE, BE IT RESOLVED, that the Plan is hereby amended, effective as of
December 1, 2012, as follows.

 

  1. Section 1(b) of the Plan is amended to read as follows:

 

  “(b) ‘Beneficiary’:

 

  (i) shall, with respect to (A) a Section 7.01(c) Participant or (B) a former
Section 7.01(a) Participant who (I) terminated employment with the Company on or
before December 31, 2004, (II) was fully vested in the Excess Plan and (III)
received no further accruals after that date, have the meaning ascribed in
section 1.03 of the Pension Plan; and

 

  (ii) shall, with respect to all other Section 7.01(a) Participants not
described in Section 1(b)(i) above, mean only (A) a surviving spouse, or (B) a
same-sex domestic partner who (I) has entered into a valid domestic partnership
with the Participant pursuant to state or local law or (II) is identified by the
Participant as his domestic partner on an affidavit provided to the Company in
accordance with procedures and requirements established by the Committee.

 

  2. Section 1(k) of the Plan is amended to read as follows:

 

  “(k) ‘Joint and Survivor Annuity’ shall mean a monthly annuity that is paid to
the retired Participant with a monthly survivor annuity paid during the life of
the Beneficiary after the Participant’s death in the amount of fifty percent
(50%) of the monthly benefit payable to the Participant. The Joint and Survivor
Annuity shall be Actuarially Equivalent to the Life Annuity.”



--------------------------------------------------------------------------------

  3. Section 4 of the Plan is amended and restated in its entirety to read as
follows:

“4. Benefit Payments with respect to Section 7.01(a) Participants: Any former
Section 7.01(a) Participant who terminated employment with the Company on or
before December 31, 2004, was fully vested in the Excess Plan and received no
further accruals after that date shall have his benefits payable at the same
time and in the same manner and form as the benefits under the Pension Plan.
Benefit payments to all other Section 7.01(a) Participants shall be made as
follows.

 

  (a) Normal Benefit Commencement Date. Unless a Participant has made a timely
election under subsection (b) below, the payment of benefits under the Excess
Plan will commence on the first day of the month coincident with or next
following (i) the date the Participant incurs a Separation from Service due to
Retirement or Disability, or (ii) in the case of a Participant who incurs a
Separation from Service for any reason other than death prior to obtaining age
fifty-five (55), the date that such Participant attains age sixty-five (65).

 

  (b) Optional Benefit Commencement Date. A Participant may elect to delay the
normal benefit commencement date specified in subsection (a)(i) above in
accordance with this subsection (b). If eligible to make an election under this
subsection (b), a Participant may elect to delay commencement of benefits to any
permissible date up to his Normal Retirement Date, and such Participant’s
monthly benefit amount as of such commencement date shall be adjusted so as to
be Actuarially Equivalent to a Life Annuity (or Joint and Survivor Annuity, as
applicable) commencing on his Normal Retirement Date. To be effective, any such
election of an optional benefit commencement date must meet all of the following
requirements: (i) the election must be made not less than twelve (12) months
prior to the date benefits would have otherwise commenced; (ii) unless a payment
relates to Disability or death, the election must be made before the Participant
attains age sixty (60), and commencement of benefit payments must be deferred
for a period of no less than five (5) years from the date the benefit payments
would otherwise have commenced; and (iii) the election shall not take effect
until at least twelve (12) months after the date on which such election is made.

 

  (c) Form of Payment. The normal form of payment of benefits under the Excess
Plan for a Participant without a Beneficiary shall be a Life Annuity. The normal
form of payment of benefits under the Excess Plan for a Participant with a
Beneficiary shall be a a Joint and Survivor Annuity for the combined lives of
the Participant and his Beneficiary.

 

- 2 -



--------------------------------------------------------------------------------

  (d) Death Benefit Prior to Benefit Commencement Date.

 

  (i) If a Participant with a Beneficiary incurs a Separation from Service due
to his death, his Beneficiary will receive the same benefit that would have been
payable if the Participant had incurred a Separation from Service from the
Company on the day prior to his death and died the following day. Payment of
this benefit will begin on the first day of the month next following the
Participant’s death.

 

  (ii) If a Participant with a Beneficiary dies following his Separation from
Service but before he begins receiving payment of his benefit, his Beneficiary
will receive the survivor portion of the Joint and Survivor Annuity beginning on
the first day of the month next following the Participant’s death.

 

  (iii) No benefit will be payable pursuant to this Section 4(d) following the
death of a Participant who does not have a Beneficary.

 

  (e) Cash Out of Small Amounts. Notwithstanding the foregoing, if the present
value of a Participant’s benefit as of his benefit commencement date is
calculated to be less than the applicable dollar amount for elective deferrals
under Code Section 402(g)(l)(B) then in effect (as adjusted for cost-of-living
increases under Code Section 402(g)(4)), the Company shall distribute the
Participant’s benefit in a lump sum to the Participant (or the Participant’s
Beneficiary, as applicable, in the event of the Participant’s death prior to the
benefit commencement date) within 30 days of the benefit commencement date or
the Participant’s death, as applicable.

 

  (f) Delay in Commencement for Specified Employees. Notwithstanding anything in
this Section 4 to the contrary, if a Participant was one of the 50 highest paid
employees of the Company on the basis of compensation recorded in Box 5 of the
individual’s Form W-2 for the Plan Year ending prior to the date he incurs a
Separation from Service for any reason other than death or Disability, and
payment of his benefit would be made or commence within six (6) months of such
date, payment of his benefit shall be delayed until the first day of the month
that is six (6) months after such date. In such event, the benefit shall be
determined as if payments had commenced as originally provided herein, and the
first payment to the Participant shall include an amount equal to the sum of
periodic payments which would have been paid to such Participant but for the
delay required by section 409A(a)(2)(B)(9) of the Code. Notwithstanding the
foregoing, if a Participant dies during the six (6)-month delay period described
in this Section 4(f), his benefit shall be payable immediately to his
Beneficiary (if applicable) as described in Section 4(d).”

 

- 3 -



--------------------------------------------------------------------------------

  4. Section 5 of the Plan is amended to read as follows:

 

  “5.         Benefit Payments with respect to Section 7.01(c) Participants:
Benefit payments to all Section 7.01(c) Participants shall be made in a single
sum on the first day of the month coincident with or next following six
(6) months after the Participant’s Separation from Service for any reason other
than death or Disability. Notwithstanding the foregoing, if the Section 7.01(c)
Participant dies prior to payment being made to him (whether before or after
Separation from Service), his benefit shall be paid in a single sum within 30
days of his death to his Beneficiary, or, if no Beneficiary survives him, to the
Participant’s estate. Notwithstanding the foregoing, a Section 7.01(c)
Participant will not receive any benefit under this Excess Plan unless he or
she, as of the date of his or her Separation from Service is Vested in the
pension benefit provided by the benefit formula set forth in section 7.01(c) of
the Pension Plan.”

IN WITNESS WHEREOF, the Committee has caused this First Amendment to be duly
executed this 1st of December 2012.

 

ANIXTER INC. EMPLOYEE BENEFITS ADMINISTRATIVE COMMITTEE By:   /s/ Theodore A.
Dosch Its:   Chair

 

- 4 -